AMENDMENT TO SECOND AMENDED AND

RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), effective as of April 9, 2020 (the “Effective Date”), is entered
into by and between Leaf Group Ltd., a Delaware corporation (the “Company”), and
Brian Pike (the “Executive”).

WHEREAS, the Executive and the Company previously entered into that certain
Second Amended and Restated Employment Agreement, dated as of March 22, 2019
(the “Agreement”), pursuant to which Executive currently serves as the Company’s
Chief Operating Officer and Chief Technology Officer;

WHEREAS, the Executive and the Company desire to amend the Agreement to replace
Section 1 as set forth in this Amendment; and

WHEREAS, except as set forth in this Amendment, the Agreement is unaffected and
shall continue in full force and effect in accordance with its terms.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.Definitions. Capitalized terms used and not defined in this Amendment have the
respective meanings assigned to them in the Agreement.            

2.Amendment to the Agreement. As of the Effective Date, Section 1 of the
Agreement is hereby deleted in its entirety and replaced with the following:

1.Employment Period.  The Company hereby employs the Executive, and the
Executive hereby accepts such employment, on the terms set forth herein
commencing as of the Effective Date and continuing until terminated in
accordance with the provisions of Section 3 (the “Employment Period”).

3.          Miscellaneous.

(a)Limited Effect.  Except as expressly provided in this Amendment, all of the
terms and provisions of the Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the Parties.    

(b)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(c)Entire Agreement.  As of the Effective Date, this Amendment, together with
the Agreement, any equity award agreements, and any arbitration agreement,
constitutes the final, complete and exclusive agreement between the Executive
and the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, by any member of the Company and its subsidiaries and affiliates, or
representative thereof.

[SIGNATURE PAGE FOLLOWS]

 








IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of April 9, 2020.

 

 

 

 

 

 

 

 

 

LEAF GROUP LTD.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

Name:

Sean Moriarty

 

 

Title:

Chief Executive Officer

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

/s/ Brian Pike

 

 

Brian Pike

 

 



